                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                   No. 5:16-CV-954-D



LEROY COLEMAN, JR., .                    )
                                         )
                     Plaintiff,          )
                                         )
               v.                        )                      ORDER
                                         )
ALTEC, INC.,                             )
                                         )
                     Defendant.          )


       On May Ii', 2021, Leroy Coleman, Jr. filed a document entitled ''motion to throw out

settlement." See [D.E. 90]. The document contains baseless accusations against the mediator and

the undersigned. See id. The parties settled the action, and the settlement terms are clear. See

Hensley v. AlconLab'ys. Inc., 277 F.3d 535, 540 (4th Cir. 2002); Moore v. Beaufort Cnty., 936 F.2d

159, 163--64 (4th Cir. 1991); Millner v. Norfolk & W. Ry., 643 F.2d 1005, 1009 (4th Cir. 1981).

To the extent the document is a motion, the motion [D.E. 90] is DENIED. The case remains closed.

       SO ORDERED. This _j_ day of June 2021.




                                                        J SC.DEVERID
                                                        United States District Judge




           Case 5:16-cv-00954-D Document 91 Filed 06/09/21 Page 1 of 1
